In an fiction, inter alia, upon a written guarantee, plaintiff appeals from an order of the Supreme Court, Queens County, dated February 15, 1973, which denied his motion pursuant to CPLR 3212 for summary judgment against defendant Silverman. Order reversed, with $20 costs and disbursements, motion granted and ease remanded to Special Term for an assessment of the amount of reasonable attorneys’ fees, claim for which is part of plaintiff’s cause of action against defendant Silverman. The facts alleged by defendant Silverman raised no triable issues. He executed a written guarantee which, by its terms, promised to reimburse plaintiff’s bankrupt .in the event that defendant Triangle Instrument Coi, Inc., did not pay back loans made to it by the bankrupt. A reading of the guarantee agreement shows that its purpose was to induce future loans; thus, Silverman’s bald assertion ¡that he did not approve the transfer of -the moneys to Triangle is irrelevant. Similarly, Silverman’s assertion that the collateral for loans to Triangle were the accounts receivable of a corporation, not a party hereto, has no bearing on Silverman’s obligation under the written guarantee. Hopkins, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.